DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Julia et al. for a “SYSTEMS AND METHODS FOR PREMISES ACCESS CONTROL” filed March 19, 2021 has been examined.  
 
This application claims priority to a 371 of PCT/IB2018/057784, which is filed on October 8, 2018. 
 
Claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: “premises.” in line 4 should be “premises;”.  An appropriate correction is required. 

Claim 5 is objected to because of the following informalities: “a connected”  should be “connected”.  An appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant trying to claim a computer-readable medium does not fall into any statutory categories of invention.  Applicant trying to claim the computer-readable medium such as a wireless transmission media (i.e. the computer-readable medium is a signal) does not fall into any statutory categories of invention.  (See Specification page 17 paragraph 0079 to page 18 paragraph 0081).
There is no practical application of the computer-readable medium (i.e. the signal) as required under MPEP 2106 IV B 1(c).  The only positive limitation associates with the computer-readable medium comprises instructions stored thereon that when executed by one or more computers cause the one or more computers to execute the instruction.  However, as claimed a computer-readable medium (i.e. the signal) has no practical application.
   
Referring to claims 19-20 are rejected as being dependent upon a rejected claim 18 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 12, 13, 15, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kazerani et al. (Pub. No. 2018/0253917) in view of Pineau et al. (Pub. No. 2013/0214901).

Referring to Claim 1, Kazerani et al. disclose a method of managing access to premises (page 2 paragraphs 0023 to 0025; see Figures 1 to 8), the method comprising:
receiving, by a first server (680), via a WAN (wide area network) (640) (i.e. a network (640) as other external network) (page 6 paragraph 0059; page 9 paragraph 0079; see Figures 1 and 6), and from a second server (670) , a first request for a first user to access the premises, wherein the first server (680) is configured to determine authorization of access to the premises (i.e. the first entry access exchange is with the remote administrative server 670. The remote administrative server 670 communicates the first entry access exchange from the mobile device to the access control unit 680 of the building to determine whether the user is permitted entry to the entry point and to unlock the entry point if authorized. In some other embodiments, the first entry access exchange can be routed from the LTE network over the Internet to the access control unit 680 of the building and bypass the remote administrative server 670. In either scenario, the first entry access exchange involves traversing multiple network hops and large geographic distances that slow the completion of the entry point unlocking over the first network 640) (page 6 paragraphs 0056 to 0057; see Figures 1 and 6);
determining, based on the first request, that the first user is authorized to access the premises (i.e. the remote administrative server 670 communicates the first entry access exchange from the mobile device to the access control unit 680 of the building to determine whether the user is permitted entry to the entry point and to unlock the entry point if authorized) (page 6 paragraphs 0056 to 0057; see Figures 1 and 6);
receiving, by the first server (680), via WLAN (wireless local area network) (650) associated with the first server (680), and from a mobile device (100) associated with the user and connected to the WLAN (650), a second request for the user to access the premises (i.e. at the second position 620, the mobile device is in range of the building WiFi network (i.e., second network 650 (WLAN)). The mobile device is within range of the WiFi network 650 when the mobile device detects a Service Set Identifier (SSID) that is broadcast from a WiFi entry point of the building or when the mobile device successfully connects to the building WiFi network 650. In this figure, the SSID detection or WiFi connection establishment 650. Other internal or external triggers could also trigger the second entry access exchange) (page 6 paragraph 0058; see Figures 1 and 6);
determining, based on the second request, that the second user is authorized to access the premises (i.e. the remote administrative server 670 communicates the first entry access exchange (i.e. a second request) from the mobile device to the access control unit 680 of the building to determine whether the user is permitted entry to the entry point and to unlock the entry point if authorized) (page 6 paragraphs 0056 to 0058; see Figures 1 and 6);
receiving, by the first server (680), and from a physical access system (630) configured to limit physical access to the premises, a third request for the user to access the premises (i.e. at the third position 630, the mobile device is within range of the reader's Bluetooth third network 660. The mobile device is within range of the Bluetooth network 660 when the mobile device detects the reader name over the Bluetooth network 660 or other identifier indicating connectivity with the reader 690. The mobile device can then initiate a third entry access exchange with the reader 690. The reader may be able to locally authorize user access and may be directly connected to the entry point electronic lock to minimize the unlocking delay) (page 6 paragraph 0060 to page 7 paragraph 0062; see Figures 1 and 6); and
determining, based on the third request, that the third user is authorized to access the premises (page 6 paragraph 0060 to page 7 paragraph 0062; see Figures 1 and 6).
However, Kazerani et al. did not explicitly disclose receiving from a mobile device associated with a second user, a second request for the second user to access the premises; determining, based on the second request, that the second user is authorized to access the premises; and receiving a third request for a third user to access the premises; and 
In the same field of endeavor of an access control communication system, Pineau et al. teach that receiving from a mobile device associated with a second user, a second request for the second user to access the premises (i.e. receiving from a mobile device 510 associated with a user, a unique identifier 518  for the user to enter through a door (second request), wherein a permission database  28 is configured  to keep  track  of  a number  of user permissions, including a second user (page 8 paragraphs 0123 and 0181);
determining, based on the second request, that the second user is authorized to access the premises (i.e. determining, based on the unique identifier 518, that the user is authorized to enter through the door) (page 8 paragraphs 0181 to 0183);
receiving a third request for a third user to access the premises (i.e. receiving  an authentication (third request) for another user to enter through the door) (page 7 paragraph 0121 to 0123); and
determining, based on the third request, that the third user is authorized to access the premises (i.e. determining, based on the authentication, that the third user is authorized to enter the door, wherein the permission database 28 is configured to keep track of a number  of user permissions) (page 7 paragraph 0121 to 0123; page 12 paragraph 0181 to 0183; page 13 paragraph 0151) in order to grand access for plurality of user.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for receiving from a mobile device associated with a second user, a  second request  for  the second  user to  access  the premises; determining,  based on the second request, that the second user is authorized to 

 Referring to Claim 2, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, Pineau et al. disclose further comprising: based on the determining that the first user is authorized to access the premises, causing the physical access system to allow entry of the first user to the premises (i.e. based on determining that a first user is granted permission to enter through the door, sending a signal onto a door strike 32 (physical access system) to allow the user access through the door) (page 13 paragraph 0186; see Figure 21);
based on the determining that the second user is authorized to access the premises, causing the physical access system to allow entry of the second user to the premises (i.e. based on determining that the second user is granted permission to enter through the door, sending a signal onto a door strike 32 to allow the second user access through the door, wherein a CMC server 26 is configured to authorize access  to a plurality of users including ; and
based on the determining that the third user is authorized to access the premises, causing the physical access system to allow entry of the third user to the premises (i.e. based on determining that the third user is granted permission to enter through the door, sending a signal onto the door strike 32  to allow the third user access  through the door, wherein  the CMC server 26 is configured  to authorize access to a plurality of users including the third user) (page 7 paragraph 0121 to page 8 paragraph 0123; page 13 paragraph 0186; see Figure 21).

Referring to Claim 4, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, Kazerani et al. disclose wherein the WLAN (650) comprises a Wi-Fi network (page 6 paragraphs 0056 and 0058).

Referring to Claim 5, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, Kazerani et al. disclose wherein the first server (680) is a connected to the WLAN (i.e. the access control unit 680 is connected to the Wi-Fi network) (page 6 paragraphs 0056 to 0059).

Referring to Claim 6, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, Pineau et al. disclose wherein the third request comprises a matrix barcode (page 12 paragraph 0183).

Referring to Claim 7, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, Kazerani et al. disclose further comprising: updating a user access log to indicate at least one of: the determination that the first user is authorized to access the premises, the determination that the second user is authorized to access the premises, and the determination that the third user is authorized to access the premises (i.e. the multi-network entry access control system accounts for the duplicative entry access exchanges. The system tracks the first completed exchange, wherein the first completed exchange is the first exchange that authorizes the user access and unlocks the corresponding entry point in response to successful authorization of the user, wherein the unlocking involves sending a secure signal to the electronic lock controlling access to the entry point. In some embodiments, completion of the exchange may further involve logging the time, the user, and the entry point accessed by the user (i.e. updating a user access log). The system then identifies the duplicative and pending exchanges initiated by the same mobile device and ignores or stops processing those exchanges. In some embodiments, the electronic lock associated with an entry point logs user accesses and contains logic to ignore later arriving duplicative requests from the same user for the same entry point that are within a timeout interval. In some other embodiments, the access control unit controls the locking and unlocking of the electronic lock and can optionally perform the access authorization decision for a user on behalf of the remote administrative server and one or more readers. Accordingly, all requests initially exchanged with the remote administrative server or one or more readers route through the access control unit before any unlock signal is issued to an electronic lock. In some such embodiments, the access control unit can identify the later arriving duplicative requests from the same user for the same entry point that are within a timeout interval) (page 7 paragraph 0062; see Figure 6).

8, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, Pineau et al. disclose further comprising: determining that a fourth user is not authorized to access the premises (i.e. determining that a user corresponding to an identifier (fourth user) is not to be granted permission to enter a door, wherein the permission database 28 is configured to keep track of a number of user permissions including a fourth user) (page 7 paragraph 0121 to page 8 paragraph 00123; page 13 paragraph 0186); and 
sending a notification that the fourth user is not authorized to access the premises (i.e. transmitting a signal (notification) that signals that the user corresponding with the identifier that entry has been refused) (page 13 paragraph 0186). 
 
Referring to Claim 9, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, Kazerani et al. disclose wherein the physical access system comprises at least one of a barrier, a turnstile, a bulkhead, a lockable door, a gate, and a vehicle lift gate (page 2 paragraph 0024; page 3 paragraph 0026; see Figure 2).

Referring to claims 12-13, 15-16 and 18-19, Kazerani et al. in view of Pineau et al. disclose a system and a (non-transitory) computer-readable medium storing instruction that, when executed by one or more processors, although different in scope from the claim 1-2 and 4-6, the claims 12-13, 15-16 and 18-19 contains similar limitations in that the claims 1-2 and 4-6 already addressed above therefore claims 12-13, 15-16 and 18-19 are also rejected for the same reasons given with respect to claims 1-2 and 4-6.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kazerani et al. (Pub. No. 2018/0253917) in view of Pineau et al. (Pub. No. 2013/0214901) as applied to claims 9 and 12, and further in view of El-Moussa (Pub. No. 2018/0248878).

 Referring to Claim 10, Kazerani et al. in view of Pineau et al. disclose the method of claim 9, however, Kazerani et al. in view of Pineau et al. did not explicitly disclose wherein the physical access system further comprises a matrix barcode reader and a user input device.
In the same field of endeavor of an access control system, El-Moussa teach that the physical access system (208) further comprises a matrix barcode reader (202) and a user input device (page 3 paragraph 0029; see Figure 2) in order to for the user to input alternative code.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the matrix barcode  reader of the computing device to read the matrix barcode such as QR code, as taught by El-Moussa to replace with the physical access system in the multi-network entry access system of Kazerani et al. in view of Pineau et al. because using the matrix barcode reader of the computing device to read matrix barcode would provide an alternative way to input into the entry access control system.

Referring to Claim 17, Kazerani et al. in view of Pineau et al. disclose the system of claim 12, Kazerani et al. disclose wherein the physical access system comprises at least one of a barrier, a turnstile, a bulkhead, a lockable door, a gate, and a vehicle lift gate (page 2 paragraph 0024; page 3 paragraph 0026; see Figure 2).
However, Kazerani et al. in view of Pineau et al. did not explicitly disclose wherein the physical access system further comprises a matrix barcode reader and a user input device.
In the same field of endeavor of an access control system, El-Moussa teach that the physical access system (208) further comprises a matrix barcode reader (202) and a user input device (page 3 paragraph 0029; see Figure 2) in order to for the user to input alternative code.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the matrix barcode  reader of the computing device to read the matrix barcode such as QR code, as taught by El-Moussa to replace with the physical access system in the multi-network entry access system of Kazerani et al. in view of Pineau et al. because using the matrix barcode reader of the computing device to read matrix barcode would provide an alternative way to input into the entry access control system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kazerani et al. (Pub. No. 2018/0253917) in view of Pineau et al. (Pub. No. 2013/0214901) as applied to claim 1, and further in view of Pawlenko et al. (Pub. No. 2007/0229307).

 Referring to Claim 11, Kazerani et al. in view of Pineau et al. disclose the method of claim 1, however, Kazerani et al. in view of Pineau et al. did not explicitly disclose wherein the 
In the same field of endeavor of an access control system, Pawlenko et al. teach that wherein the physical access system (100) comprises a vehicle identification system and the third request comprise an identification of a vehicle associated with the third user (i.e. a detection technology for vehicles system 100 arranged in accordance with the principles of the invention. As shown in FIG. 1, is vehicle 110, a vehicle to be inspected at a checkpoint at which detection technology for vehicles system 100 is implemented. The identifier for vehicle 110, may include i) a license plate number, ii) a vehicle identification number (VIN), iii) year, make and model information, iv) RFID tag data, and v) bar code data. Database 195 may be stored local to processor 190, or remote therefrom. In step 250 (FIG. 2), if the test result in step 250 is YES, indicating that the detected signature and the reference signature match, and therefore vehicle 110 (FIG. 1) is considered unaltered, and hence safe to pass through the checkpoint, control passes to step 260 (FIG. 2), in which a signal indicating that vehicle 110 (FIG. 1) is safe to pass through the checkpoint is generated (page 1 paragraph 009; page 3 paragraph 0023; page 3 paragraph 0031; see Figures 1 and 2) in order to authenticate the vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the vehicles system to identify the vehicle to pass through the checkpoint, as taught by Pawlenko to replace with the physical access system in the multi-network entry access system of Kazerani et al. in view of Pineau et al. because u using the vehicles system to identify the vehicle to pass through the checkpoint would provide an additional way to use the entry access control system.




Allowable Subject Matter

Claims 3, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Referring to claim 3, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein: the second request comprises an indication that the mobile device associated with the second user is disconnected from a first mobile network enabling connection to the second server, and
 the third request comprises an indication that a mobile device associated with the third user is disconnected from a second mobile network enabling connection to the second server and an indication that the mobile device associated with the third user is disconnected from the WLAN.

Dependent claims 14 and 20 recites the system and the (non-transitory) computer-readable medium and also includes similar features to those of recited within dependent claim 3 although different in scope from claim 3; therefore, dependent claims 14 and 20 are also allowed at least for the same reasons discussed above.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684